DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 13, 14 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berge (U.S. Pub. 2016/0122095) in view of Yang (U.S. Pub. 2005/0242130) and Oates, II, et al. (“Oates, II”) (U.S. Pub. 2014/0097211).
Regarding claim 9, Berge discloses a spout (14) for a thin-walled flexible pouch (16), the spout comprising a spout body (Fig. 5), wherein: said spout body is made of a plastic material (¶ [0026]: “plastic”), is internally hollow, and comprises a tube (with a length H1 in Fig. 6) including an outlet duct (50), the tube extending along a straight spout axis and ends with a mouth (56) for dispensing a product contained in the pouch; said mouth is peripherally delimited by a spout edge having a circular crown shape and said spout body comprises a connecting portion (66, 68) provided with a welding rim (68), an intermediate portion (60, 64, 62), alongside said connecting portion and comprising an upper plate (60), wherein said tube extends from said upper plate to said mouth; wherein a lower duct (below 60 towards 54) extends axially from the outlet duct opposite the mouth, the lower duct extending along the spout axis though the connecting portion and the intermediate portion.


    PNG
    media_image1.png
    589
    544
    media_image1.png
    Greyscale

Berge discloses that the tube is externally threaded to mate with a cap (Fig. 4: 12) that is internally threaded (59) but is silent that the tube has an internal thread.  Oates, II discloses a spout (Fig. 5A) for a thin-walled flexible pouch that is internally threaded (509).  It would have been an obvious matter of design choice to one with ordinary skill in the art, prior to the effective 
Regarding claim 10, Berge discloses a spout (14) for a thin-walled flexible pouch (16), the spout comprising a spout body (Fig. 5), wherein: said spout body is made of a plastic material (¶ [0026]: “plastic”), is internally hollow, and comprises a tube (with a length H1 in Fig. 6) including an outlet duct (50), the tube extending along a straight spout axis and ends with a mouth (56) for dispensing a product contained in the pouch; said mouth is peripherally delimited by a spout edge having a circular crown shape and said spout body comprises a connecting portion (66, 68) provided with a welding rim (68), an intermediate portion (60, 64, 62), alongside said connecting portion and comprising an upper plate (60), wherein said tube extends from said upper plate to said mouth, wherein a lower duct (below 60 towards 54) extends axially from the outlet duct opposite the mouth, the lower duct extending along the spout axis though the connecting portion and the intermediate portion.
Berge discloses that the spout body is made of a first plastic material but is silent in regards to a cover.  Yang discloses a spout (Yang: Fig. 4, above) comprising a spout body and a cover (10) made of a second “soft and flexible material” (¶ [0023]) which externally coats a tube (see annotated Fig. 4, above) so as to form a comfortable mouthpiece for a user (¶ [0025]).  It would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow Yang’s soft cover to cover Berge’s spout edge to enable a liquid contained in a liquid container to be more easily dispensed, thereby allowing a user to acquire the liquid in the liquid container with minimal effort during sports.  (Yang: ¶ [0008])
Berge discloses that the tube is externally threaded to mate with a cap (Fig. 4: 12) that is internally threaded (59), the cap comprising a handle (18) comprising an annual outer cap wall 

    PNG
    media_image2.png
    525
    765
    media_image2.png
    Greyscale


Regarding claim 13, Berge discloses a guarantee seal (32).
Regarding claim 14, Berge, as modified by the cover of Yang, discloses that when the cap and spout are screwed together, the closing wall of the cap closes the mouth of the spout by pressing on a portion of the cover.
Regarding claims 18 and 21, Berge, as modified by the cover of Yang, discloses that when the cap and spout are screwed together, the cover is located between the spout body and the cap.
Regarding claim 19, Berge, as modified by the cover of Oates, III, discloses that the outer tube surface of the tube is smooth from the upper plate to the mouth.
Regarding claim 20, Berge, as modified by the cover of Yang, discloses that the cover externally coats the tube, which is delimitated by the upper plate.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berge, Yang and Oates, II as applied to claim 9 above, and further in view of Dzikowicz, et al. (“Dzikowicz”).
Regarding claim 16, the combination discloses an outlet duct and a lower duct but does not specify that the outlet duct has a diameter smaller than a diameter of the lower duct.  Dzikowicz discloses a spout (82 ) for a thin-walled flexible pouch (22), the spout comprises a tube including an outlet duct (85) that has a smaller diameter than a lower duct (through 84) and it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Dzikowicz of a smaller diameter outlet duct for easy insertion into a consumer’s mouth.  (¶ [0197])
Allowable Subject Matter
Claims 11, 12, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 requires a separate closure (50) and a casing (62) contained inside the handle (42).  Prior art Berge includes a tang and other structure in a handle to close the spout and it Claims 12 and 15 depend from claim 11. 
Claim 17 requires the cover is tapered outwardly from the mouth to the upper plate.  Yang discloses a cover but does not specify or illustrate that the cover tapers outwardly from the mouth to the upper plate of Berge and it would not have been obvious to include such geometrical limitations without improper hindsight analysis.
Response to Arguments
Applicant's arguments filed 1 June 2021 have been fully considered but they are not persuasive.  The Applicant argues on page 7 of the Remarks that Berge does not disclose the limitations of the claimed spout, including a spout body having two separate ducts therewithin (i.e., an “outlet duct” and a “lower duct”), and having the relative orientation recited in claims 9 and 10.  The previous and current rejection in this Action explicitly identifies the structure disclosed by Berge which anticipates the structural limitations of the spout body.
Regarding the “outlet duct” and “lower duct”, Berge also discloses such structure.  See the following annotated Figures.

    PNG
    media_image3.png
    608
    1136
    media_image3.png
    Greyscale


In regards to the arguments regarding the internal thread, the previous and current rejections explains that Oates, II discloses a spout (Fig. 5A) for a thin-walled flexible pouch that is internally threaded (509).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735.  The examiner can normally be reached on Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        08/27/2021